Pearson, C. J.
There was evidence from which the jury were at liberty to infer and find every ingredient of larceny. Tony Quince had no notion of abandoning his bucket of peas. Pie knew the precise place where he put it and had animurn revertendi; so it was no more “lost” than a gentleman’s hat left in the passage upon his entering the parlor, and the fact that he put it on a chair instead of a table is immaterial. So “Boper's case ” cannot be made to fit.
This is no error. This will be certified to the end, &c.
Per Curiam. There is no error.